Title: To Thomas Jefferson from Francis Eppes, 24 October 1791
From: Eppes, Francis
To: Jefferson, Thomas



Dr. Sir
Eppington October 24th. 1791

I find myself much mortified at not being able to see you whilst in Virginia. Mrs. Eppes’s ill health was only cause. After being much weakend by lying in she got violent cold which brought on a fever that lasted ten days and was very nigh carrying off. She has at length got quite clear of all complaints and is gathering strengh fast.
I wrote you from Richmond the first of September and again by Martin early in this month. No answer has yet come to hand to either of them. In my last I informd you of having purchasd a Jenny of the Malta breed from Mrs. Bolling. The price £20. If convenient and agreeable to you will thank you either to direct Colo. Lewis to remit the money, or if more agreeable you may furnish Jack with it and I will pay Mrs. Bolling. I also request you woud give me your opinion respecting the sum necessary for Jacks annual expenditures including books and all other expences. I am sorry to be so troublesome but hope when you recollect Jacks inexperience you will excuse it. Mr. Skipwiths sale is over. He has made a very good one considering the fall of Tobacco. Their average was fifty three or four pounds. I am with every wish for your health & happiness Dr Sir Your Friend,

Frans. Eppes

